Citation Nr: 1760589	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-10 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

3.  Entitlement to a disability rating in excess of 10 percent for right knee strain.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to June 1986 and from March 1988 to September 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2017, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.

The Board notes that the Veteran perfected an appeal regarding left knee service connection, but because this benefit was granted in full by the RO's March 2015 rating decision, this issue is not before the Board.  Also, regarding an increased rating for posttraumatic stress disorder (PTSD), the Veteran expressed disagreement with an April 2014 rating decision but did not perfect an appeal concerning this issue.  Instead, in an October 2014 report of general information, the Veteran indicated that he would like to withdraw his appeal for an increased rating for PTSD as he is satisfied with the decision, and thus, this issue is not before the Board.

Since the issuance of the most recent supplemental statement of the case (SSOC) in July 2015, no new evidence (apart from the Veteran's Board hearing testimony) has been submitted.

The hearing loss and tinnitus issues are decided below; the right knee issue is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran does not have hearing impairment for VA purposes.

2.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, which is the maximum rating authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  The criteria for an initial rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Service Connection-Hearing Loss

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

In a November 2011 statement, the Veteran contends that he currently has hearing loss that was caused by his in-service noise exposure, to include noise from working on trucks as a floor mechanic and from shells and rounds being shot.

The Veteran's service treatment records (STRs) do not show hearing complaints, ear complaints, or a diagnosis of hearing loss for VA compensation purposes.  Additionally, hearing tests conducted at the times of entrance (March 1988) and separation (September 1992) of his most recent period of service show normal hearing.

VA afforded the Veteran an examination in November 2011 to address his purported hearing loss.  The VA examiner reported the following puretone threshold values:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
25
30
LEFT
10
10
20
25
25

Speech recognition scores using the Maryland CNC Test were 96 percent in the right ear and 100 percent in the left ear.  The VA examiner concluded that the Veteran had normal hearing in both ears.

Post-service medical records also include a private audiogram conducted in April 2013, but none of the puretone threshold values were reported to be 26 decibels or greater at the relevant frequencies in either ear.  In any case, it is unclear from the private evaluation if speech discrimination was measured specifically using the Maryland CNC Test, and thus, the private evaluation is not valid for compensation purposes.  As such, the only valid post-service audiogram of record is the one provided by the November 2011 VA examiner, which showed normal hearing according to 38 C.F.R. § 3.385.

Furthermore, at the March 2017 Board hearing, the Veteran testified that, since the November 2011 VA examination, no one has told him that he has hearing loss.

The VA examination did not reveal values that would constitute hearing impairment for either ear according to 38 C.F.R. § 3.385.  No other evidence sufficiently shows current hearing loss for VA purposes, and the evidence weighs against the Veteran's lay assertion of having hearing loss.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current disability element of a service connection claim is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of the claim).  Therefore, because the evidence of record does not show that the Veteran has current hearing loss, service connection for hearing loss is not warranted.

In reaching the above conclusion, the Board considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection for hearing loss, that doctrine is not applicable to the instant appeal.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

II. Increased Rating-Tinnitus

At the Board hearing, the Veteran contended that his research supports a connection between his service-connected PTSD and tinnitus that indicates that a disability rating in excess of 10 percent for tinnitus is warranted. 

Tinnitus is rated under Diagnostic Code 6260, and 10 percent is the maximum schedular rating available for tinnitus.  See 38 C.F.R. § 4.87.  Because there is no legal basis upon which to award a higher rating for tinnitus, the Veteran's claim for such benefit is without legal merit, despite any research articles that the Veteran submitted, which he contends supports his appeal of this issue.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming VA's interpretation of regulations that one 10 percent rating is warranted for tinnitus); Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Veteran is also already service connected for PTSD with a current 70 percent rating.

Thus, the evidence is not at least in equipoise on all material elements of the claim, and the benefit-of-the-doubt doctrine is not applicable here.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Therefore, a rating in excess of 10 percent for tinnitus is not warranted.


ORDER

Service connection for hearing loss is denied.

An initial rating in excess of 10 percent for tinnitus is denied.



REMAND

At the March 2017 Board hearing, the Veteran contended that he has right knee stiffness, which is aggravated by walking and is sometimes swollen; that he must wear a knee brace daily primarily because his right knee gives out and is unstable; his right knee makes it hard to drive; and that, while he has full motion, the knee is painful.

The Veteran was afforded VA knee examinations in November 2011, November 2014, and April 2015.  However, these examinations did not include complete reports as to testing for pain in weight-bearing and nonweight-bearing, or both active and passive range of motion for the right knee.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Furthermore, some of results show no right knee pain, while the Veteran recently testified otherwise.  Thus, the Veteran should be scheduled for a new VA examination that includes the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing as Correia does apply here even if not completely.  A retrospective assessment should be made as well if possible.

While the VA examination reports indicate an absence of flare-ups (even though the November 2014 examiner noted the Veteran's complaints of right knee flare-ups comprised of weakness), the new examination may require additional information regarding flare-ups of the right knee disability.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups).

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA knee examination to determine the current level of severity of the Veteran's service-connected right knee disability.  

The examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  If this testing cannot be done, the examiner should clearly explain why.

In doing so, the examiner should provide a retrospective medical opinion on the Veteran's range of motion of the knees throughout the time period of the claim (since October 2011).  That is, with consideration of the evidence of record and his history of right knee complaints, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this description cannot be provided, then the examiner should clearly explain why, to include discussing whether the prior VA examination reports accurately represents the Veteran's right knee disability level.

The examiner is asked to list any symptoms and functional impact that the Veteran experiences during any flare-ups of his right knee disability and consider these reports when assessing his function during any such flare-up.  If this information or an estimate cannot be provided, then the examiner should explain why.

A complete rationale or explanation should be provided for any opinions reached.

2.  Finally, readjudicate the claim remaining on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran with an SSOC and give him an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


